PER CURIAM.
Isaac Gray appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss on the reasoning of the district court. Gray v. Maryland Parole Comm’n, No. CA-02-837-CCB (D. Md. filed May 24, 2002 & entered May 28, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *562and argument would not aid the decisional process.

DISMISSED.